DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/335,787 filed on 03/22/2019.

Claims Status
2.	This office action is based upon claims received on 04/16/2021 in an applicant Response to Election/Restriction, which replace all prior submitted versions of the claims.
- Claims 1-25 are marked as cancelled.
- Claims 26-49 submitted 03/22/2019 were restricted.
- Claims 26-31 and 32-37 are elected by applicant with traverse (Group I) and are pending.  Examiner’s response to applicant’s election with traverse are addressed below (See “Response to Arguments/Remarks - Election/Restrictions” Section).
- Claims 38-49 are marked as withdrawn.
- Claims 26-31 and 32-37 are rejected.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application Number: 16/335,787 based upon a 371 of international PCT/EP2016/073464 filed on 30 Sept 2016.


Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 03/22/2019, 04/23/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks - Election/Restrictions
6.           Applicant's election of claims 26-31 and 32-37 (group I) with traverse mode, in the reply filed on 04/16/2021 is acknowledged.  The traversal is on the ground(s) that “the unity of invention requirement is satisfied if the claims recite the same special technical features”. Applicant further asserts and states “In the present case, all of the claims incorporate the feature of a second access node transmitting MRSs associated with a first access node to a wireless device. In the Group I claims, the first access node requests the second access node to perform such a transmission. In the Group II claims, the second access node performs the transmission. In the Group III claims, the wireless device receives the transmission. Thus, the applicant indicates “the pending claims are linked by a special technical feature.”  
This is not found persuasive because, even though per applicant's assertion that all of the claims (Group I Claims, Group II Claims, or Group III claims) incorporate the common special technical feature of "a second access node transmitting MRSs associated with a first access node to a wireless device", this technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of Deenoo et al (US- 20160337916-A1), referenced hereinafter as " Deenoo".  
The Examiner respectfully contends and presents that Deenoo in FIG. 27 - illustrates a WRTU or wireless device that performs measurement using a narrow receive beam, and a neighbor mB or second access node that transmits a corresponding Narrow Beam reference Signal received by the WRTU.  Furthermore, in ¶0211 (lines 4-10) Deenoo discloses a WTRU reports that a wide beam pair corresponding to when a neighbor mB becomes better than a serving backup beam. The serving mB may identify the appropriate neighbor mB from the WRTU measurement report and transmit a narrow beam schedule request to the corresponding neighbor mB. In ¶0212 (Lines 13-17) the serving mB may include a wide beam ID of the neighbor mB reported by the WTRU in the schedule request message, and the neighbor mB may calculate a schedule for transmission of narrow beam reference signals wherein the narrow beam transmission corresponds to the reported wide beam, and where the WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB; ¶0213 (lines 4-7) serving mB may consider a neighbor mBs satisfying event N3/N4 as handover targets, and may forward the data traffic to those neighbor mBs.  The foregoing, the examiner notes and respectfully contends discloses: a Neighbor mB or Second access node which transmits narrow beams or narrow beam reference signals to a WTRU or first device, whereby the transmitted narrow beam reference signals are associated with a serving mB as neighbor beams corresponding to a Wide Beam ID communicated via a Narrow beam measurement schedule request to the neighboring mB, and furthermore whereby these neighboring mB beams as reported by the WTRU or device, are available for possible handover or mobility, when neighboring mB is better than the serving mB. As such, the examiner respectfully contends that these disclosures of Deenoo read upon "a second access node transmitting MRSs associated with a first access node to a wireless device ", as it pertains per applicant to the Group I Claims, Group II Claims, and Group III Claims.
	Furthermore, as noted by applicant pertaining to the Group I claims, ie., "the first access node requests the second access node to perform such a transmission", Deenoo in FIG 27 shows the serving mB transmitting a Narrow Beam measurement schedule request to the Neighbor mB, and in ¶0211 (lines 4-10) Deenoo discloses a WTRU reports that a wide beam pair corresponding to when a neighbor mB becomes better than a serving backup beam. The serving mB may identify the appropriate neighbor mB from the WRTU measurement report and transmit a narrow beam schedule request to the corresponding neighbor mB. This the examiner respectfully contends discloses the serving mB or first access node requesting the neighbor mB or second access node to schedule the narrow beams corresponding to the Wide Beam ID reported by the WRTU or device.  As such, the examiner respectfully contends that these disclosures of Deenoo read upon applicant's presentation "the first access node requests the second access node to perform such a transmission", as it pertains Group I claims.
Furthermore, as noted by applicant pertaining to the Group II claims, ie., "the second access node performs the transmission", Deenoo in FIG. 27 - illustrates a WRTU that performs measurement using narrow receive beam and a neighbor mB or second access node that transmits a corresponding Narrow Beam reference Signal, and furthermore in ¶0212 (Lines 13-17) Deenoo indicates the serving mB may include the wide beam ID of the neighbor mB reported by the WTRU in the schedule request message, and the neighbor mB may calculate a schedule for transmission of narrow beam reference signals, where the WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB.  The foregoing the examiner contends discloses: a Neighbor mB or Second access node which transmits narrow beams or narrow beam reference signals to a WTRU or first device which the WTRU receives, whereby the transmitted narrow beam reference signals are associated with a serving mB as neighbor beams corresponding to a Wide Beam ID communicated via a Narrow beam measurement schedule request to the neighboring mB, and furthermore whereby these neighboring mB beams as reported by the WTRU or device.  As such, the examiner respectfully contends that these disclosures of Deenoo read upon applicant's presentation "the second access node performs the transmission", as it pertains to the Group II claims.
Furthermore, as noted by applicant pertaining to the Group III claims, ie., " the wireless device receives the transmission ", Deenoo in FIG. 27 - illustrates a WRTU that performs measurement using narrow receive beam and a neighbor mB or second access node that transmits Narrow Beam reference Signals, and furthermore in ¶0212 (Lines 13-17) Deenoo indicates the serving mB may include the wide beam ID of the neighbor mB reported by the WTRU in the schedule request message, and the neighbor mB may calculate a schedule for transmission of narrow beam reference signals, where the WTRU may measure the neighbor mB narrow beams with narrow receive beams and report the measurement results to the serving mB.  The foregoing the examiner contends discloses: a Neighbor mB or Second access node which transmits narrow beams or narrow beam reference signals to a WTRU or first device which the WTRU receives. As such, the examiner respectfully contends that these disclosures of Deenoo read upon applicant's presentation "the wireless device receives the transmission", as it pertains to the Group III claims.      
As such, at least for the reasons noted herein above, the Examiner respectfully contends that, Deenoo discloses applicant's presented common linking technical feature "a second access node transmitting MRSs associated with a first access node to a wireless device", as it pertains to the Group I, Group II, and Group III Claims. Therefore, this common technical feature is not a special technical feature, resulting in a lack of unity .
The restriction requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.

examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

8.	Claims 26-29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et. al.  (US-20140073337-A1) referenced hereafter as "Hong” in view Deenoo et al (US- 20160337916-A1), referenced hereinafter as " Deenoo".

Regarding Claim 26 (Previously presented) Hong teaches: A method, performed by a first access node, for controlling transmission of reference signals for mobility carried by beams for mobility in a wireless communications network (Hong – See FIG. 23, FIG. 24 A – B & ¶00242 - handover method performed in the wireless communication system using the millimeter-wave frequency band ..and illustrate interaction between the base station and terminal/mobile station; NOTE: Method involves Basestation – Head CBS (first access node)   ), 
the method comprising the first access node: 
obtaining an identity of a plurality of reference signals for mobility associated with the first access node (Hong – See Fig. 23 & ¶ 0227 (lines 1-7) Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams; Fig. 24 & ¶0207 (lines 1-7) ,¶ 0244 (lines 1-16) mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover;  NOTE: MBS is and provides an identity including of reference signals for all beams (plurality) formed , which identity is unique to a location of the terminal, adjacent to head CBS 1110 or first access nodes and serving RBS 1120, and the MBS is configured and determined or obtained by Head CBS 1110 or first access node); 
determining an identity of a second beam for mobility associated with a second access node; the second beam for mobility being a neighbor beam for mobility to a first beam for mobility associated with the first access node (Hong Fig. 24 &  ¶0244 Step 1115 mobile station 1130 identifies a beam of the target RBS 1140 and determines whether to add to DL-CCBS (¶0208 – downlink candidate cooperated  beam set) using reference signal strength measurement of a corresponding beam as described in FIG. 23 ; ¶0245 Step 1117 - mobile station 1130 adds one beam to the DL-CCBS and reports updated DL-CCBS to the head CBS 1110 and DL-CCBS includes identifier information (target RBS beam ID) of the added beam and measured RSRP/ANIPI; NOTE: Head CCBS or first access node pertaining to handover or mobility,  receives or determines identity of target adjacent or neighbor beam or second beam formed by second access node); 
wherein the identity of the second beam for mobility is determined based on a neighbor relation between the second beam for mobility and the first beam for mobility (Hong - Fig. 24 & ¶0207 (lines 1-7) ,¶ 0244 (lines 1-16) MBS refers to a list of beams formed by adjacent central base station and/or relay base stations based on the terminal location, and MBS is configured by the mobility controller /topology manager of the central base station; FIG. 24 & ¶0208 (lines 3) DL-CCBS is a subset of the MBS; ¶¶0245 See above Step 1117 - .. reports updated target beam in updated DL-CCBS to the head CBS 1110 ..includes identifier information (target RBS beam ID) of the added beam and measured RSRP;NOTE: identified second beam is a beam that is adjacent to the first beam and added to the updated DL-CCBS which is a sub set of the MBS list which is configured by the Head CBS or first access node based on neighbor or adjacency relationship of beams formed at the location of the mobile); 
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility (Hong – See FIG. 24 & ¶0247  In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121);¶0249 target CBS 1150 determines  whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125;¶0251 The head CBS 1110 is reported with acceptance intention from adjacent base stations; NOTE: Step S1121 – transmitting request to adjacent target CBS or second access node whether target beam ID or target RSRP in the DL-CCBS which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals can be transmitted or not); 
wherein the request comprises: a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals for mobility, which respective identity is based on the identity of the plurality of reference signals for mobility (Hong – See FIG. 24 & ¶0208 (lines 3) DL-CCBS is a subset of the MBS; ¶¶0245 See above Step 1117 - .. reports updated target beam in updated DL-CCBS to the head CBS 1110 ..includes identifier information (target RBS beam ID) of the added beam and measured RSRP; NOTE: Beam ID in DL - CCBS which is a subset of the MBS which is and provides the identity including of reference signals for all beams (plurality) formed for the location of the terminal );
 and the identity of the second beam for mobility (Hong – See FIG. 24 & ¶0208 (lines 3) – Beam ID). 
 Assuming Arguendo that Hong does not explicitly disclose or strongly suggest: an identity of a plurality of reference signals for mobility, but Hong discloses: obtaining a plurality of reference signals for mobility associated with the first access node (Hong – See Fig. 23 & ¶ 0227 (lines 1-7) Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams; Fig. 24 & ¶0207 (lines 1-7) ,¶ 0244 (lines 1-16) mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover;  NOTE: MBS provides information for reference signals for all beams (plurality) formed , unique to a location of the terminal, adjacent to head CBS 1110 or first access nodes and serving RBS 1120, and the MBS is configured and determined or obtained by Head CBS 1110 or first access node),
Deenoo discloses: obtaining an identity of a plurality of reference signals for mobility associated with the first access node (Deenoo – See FIG. 27 & ¶0211 (lines 4-10) A WTRU reports that a wide beam pair corresponding to the neighbor mB becomes better than the serving backup beam. The serving mB may identify the appropriate neighbor mB from the measurement report and transmit a narrow beam schedule request to the corresponding neighbor mB; ¶0212 serving mB may include the wide beam ID of the neighbor mB reported by the WTRU in the schedule request message, and the neighbor mB may calculate a schedule for transmission of narrow beam reference signals, considering the own cell data transmissions, and may choose to limit the narrow beam transmission which corresponds to the reported wide beam; NOTE: narrow beam transmission corresponds to WIDE Beam ID or WIDE beam ID identifies group of narrow beams, and serving mB or first access node identifies from WTRU beam report the WIDE Beam ID of neighboring mB narrow beams or obtains an identity for the group of narrow beams neighboring or associated with serving mB, and includes in schedule request for transmission of narrow beams the WIDE beam ID, from which neighboring mB schedules corresponding narrow beam reference signals),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong with teachings of Deeno, since it enables transmit beams to be directed appropriately at strong specular reflection paths to take advantage of spatial diversity (Deenoo ¶0154).

Regarding Claim 27 (Previously presented) Hong in view of Deenoo teaches: The method of claim 26, 
furthermore Hong discloses: further comprising receiving, from the second access node, a confirmation message in response to the request (Hong – See FIG. 24 & ¶0249 target CBS 1150 determines  whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125; NOTE: Response whether target CBS accepts or not – confirmation message in response to S1121 ); 
the confirmation message indicating that the second access node transmits one of the respectively identified one or more reference signals for mobility on the second beam for mobility (Hong -  FIG. 24 & ¶0251 The head CBS 1110 is reported with acceptance intention from adjacent base stations with respect to each beam that is added to DL-CCBS by the mobile station 1130;NOTE: Adjacent target basestation indicates acceptance that the added second beam is available for addition to the DL-ACBS (Active list) for use by terminal or receipt of RSRP ANIPI RS ).
  
Regarding Claim 28 (Previously presented) Hong in view of Deenoo teaches: The method of claim 26,
furthermore Hong discloses:further comprising: configuring a wireless communication device to receive the plurality of reference signals for mobility by transmitting the identity of the plurality of reference signals for mobility to the wireless communication device (Hong – FIG 24 & ¶ 0244 (lines 1-16) mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover; NOTE: terminal or wireless device configured to receive MBS which is and provides the identity including of reference signals for all beams (plurality) formed for the location of the terminal, adjacent to head CBS 1110 or first access nodes); 
and receiving a request for a mobility action from the wireless communication device (Hong – See ¶0245 Step 1117 - mobile station 1130 adds one beam to the DL-CCBS and reports updated DL-CCBS to the head CBS 1110 and DL-CCBS includes identifier information (target RBS beam ID) of the added beam and measured RSRP/ANIPI; ¶0246 S1119 Head CBS obtains Target RBS beam ID; FIG. 24 & ¶0247  In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121); NOTE: Step 1117 is request from terminal or mobile to check whether terminal can transmit or move to adjacent target RBS beam added to and reported on DL-CCBS); 
wherein the transmitting the request to transmit the reference signal for mobility on the second beam for mobility is performed in response to the received request for the mobility action (Hong – See above FIG. 24 & ¶0247 S1121 - In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150; NOTE: Step S1121 – transmitting request to adjacent target CBS or second access node whether target beam ID or target RSRP in the DL-CCBS which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals can be transmitted or not occurs is response to and after S1117 ). 
furthermore Deenoo also discloses: and receiving a request for a mobility action from the wireless communication device; wherein the transmitting the request to transmit the reference signal for mobility on the second beam for mobility is performed in response to the received request for the mobility action (Deenoo – FIG. 27 & ¶0211 (lines 4-10) a WTRU reports that a wide beam pair corresponding to when a neighbor mB becomes better than a serving backup beam. The serving mB may identify the appropriate neighbor mB from the WRTU measurement report and transmit a narrow beam schedule request to the corresponding neighbor mB; ¶0213 (lines 4-7) serving mB may consider a neighbor mBs satisfying event N3/N4 as handover targets, and may forward the data traffic to those neighbor mBs; NOTE: WRTU or device transmits Wide Beam pair corresponding to neighboring mB to serving mB and serving MB in response transmits narrow Beam request corresponding to Wide Beam ID including Wide Beam ID to neighboring mB for transmit scheduling).

Regarding Claim 29 (Previously presented) Hong in view of Deenoo teaches: The method of claim 26, 
furthermore Hong discloses: wherein the request comprises a prioritization regarding which of the one or more reference signals for mobility to transmit on the second beam for mobility (Hong - FIG. 24 & ¶0247  In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121); Fig. 24 &  ¶0244 Step 1115 mobile station 1130 identifies a beam of the target RBS 1140 and determines whether to add to DL-CCBS (¶0208 – downlink candidate cooperated  beam set) using reference signal strength measurement of a corresponding beam as described in FIG. 23; NOTE: request in S1121 includes or comprises Beam ID of beams added to DL-CCBS via determination criterion or prioritization of the specific beam ID and hence corresponding RSRP or reference signal or request includes prioritization regarding specified Beam ID and associated information).  

Regarding Claim 32 (Previously presented) Hong teaches: A first access node for controlling transmission of reference signals for mobility, carried by beams for mobility in a wireless communications network (Hong – See FIG. 23, FIG. 24 A – B & ¶00242 - handover method performed in the wireless communication system using the millimeter-wave frequency band ..and illustrate interaction between the base station and terminal/mobile station; NOTE: Method involves Basestation – Head CBS (first access node)   ), 
(NOTE: Please see rejection of Claim 1 disclosed via Hong in view of Deenoo.  Claim 32 recites similar and parallel features to Claim 1.  Claim 32 is the first access node accompanying the method of claim 1.  The rationale for the rejection of Claim 1 applies similarly to the rejection of Claim 32, and as further addressed herein where applicable, to highlight any minor differences between the claims) 
furthermore Hong discloses: the first access node comprising: processing circuitry; memory containing instructions executable by the processing circuitry (Hong – FIG. 16 & ¶0139 Basestation with Mobility Controller and Physical and MAC layer processing units;¶0150 Scheduler that queues data; ¶0156 controller compares with pre-stored information; NOTE: Basestation with Control,  Processing, Storage, and queuing functionality), 
furthermore Deeno also discloses: the first access node comprising: processing circuitry; memory containing instructions executable by the processing circuitry (Deenoo - FIG. 27: Serving mB – mmwave basestation; ¶0252 : A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, and/or any host computer)
whereby the first access node is operative to: 
obtain an identity of a plurality of reference signals for mobility associated with the first access node,
determine an identity of a second beam for mobility associated with a second access node, which second beam for mobility is a neighbor beam for mobility to a first beam for mobility associated with the first access node,
wherein the identity of the second beam for mobility is determined based on a neighbor relation between the second beam for mobility and the first beam for mobility; 
control the transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility; 
and wherein the request comprises: a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals for mobility, which respective identity is based on the identity of the plurality of reference signals for mobility; and the identity of the second beam for mobility (NOTE: Please See rejection of Claim 1 disclosed via Hong in view of Deenoo.  Claim 32 recites similar and parallel features to Claim 1.  Claim 32 is the first access node accompanying the method of claim 1.  The rationale for the rejection of Claim 1 applies similarly to the rejection of Claim 32, and as further addressed herein where applicable, to highlight any minor differences between the claims).  

Regarding Claim 33 (Previously presented), Hong in view of Deenoo teaches: The first access node of claim 32, 
(Please see rejection of Claim 27.  Claim 33 recites similar and parallel features to Claim 27.  The rationale for the rejection of Claim 27 applies similarly to the rejection of Claim 33).
furthermore Hong discloses: wherein the instructions are such that the first access node is operative to receive, from the second access node, a confirmation message in response to the request to transmit the reference signal for mobility on the second beam for mobility, the confirmation message indicating that the second access node transmits one of the respectively identified one or more reference signals for mobility on the second beam for mobility (Please See rejection of Claim 27.  Claim 33 recites similar and parallel features to Claim 27.  The rationale for the rejection of Claim 27 applies similarly to the rejection of Claim 33). 
 
Regarding Claim 34 (Previously presented), Hong in view of Deenoo teaches: The first access node of claim 32, 
(Please see rejection of Claim 28.  Claim 34 recites similar and parallel features to Claim 28.  The rationale for the rejection of Claim 28 applies similarly to the rejection of Claim 34)
furthermore Hong discloses: wherein the instructions are such that the first access node is operative to: configure a wireless communication device to receive the plurality of reference signals for mobility by transmitting the identity of the plurality of reference signals for mobility to the wireless communication device; and receive a request for a mobility action from the wireless communication device; in response to the received request for the mobility action, perform the transmitting the request to transmit the reference signal for mobility on the second beam for mobility. 
and receive a request for a mobility action from the wireless communication device; in response to the received request for the mobility action, perform the transmitting the request to transmit the reference signal for mobility on the second beam for mobility. 
(Please see rejection of Claim 28.  Claim 34 recites similar and parallel features to Claim 28.  The rationale for the rejection of Claim 28 applies similarly to the rejection of Claim 34)

Regarding Claim 35 (Previously presented) Hong in view of Deenoo teaches: The first access node of claim 32, 
(Please see rejection of Claim 29.  Claim 35 recites similar and parallel features to Claim 29.  The rationale for the rejection of Claim 29 applies similarly to the rejection of Claim 35)
furthermore Hong discloses: wherein the request to transmit the reference signal for mobility comprises a prioritization regarding which of the one or more reference signals for mobility to transmit on the second beam for mobility (Please See rejection of Claim 29.  Claim 35 recites similar and parallel features to Claim 29.  The rationale for the rejection of Claim 29 applies similarly to the rejection of Claim 35).

9.	Claims 30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Deenoo, further in view Pi et al (US-20130272263-A1), referenced hereinafter as "Pi".

Regarding Claim 30 (Previously presented), Hong in view of Deenoo teaches: The method of claim 26, 
furthermore Deeno discloses: wherein an identity of a reference signal for mobility is based on when in time the reference signal for mobility is transmitted (Deenoo -  ¶0191 - The mB may periodically transmit wide beam beam forming reference signals in predefined set symbols, while narrow beam beam forming reference signals corresponding are transmitted in a dedicated time, frequency resource for a particular WTRU. Narrow beam reference signals may be limited to specific allocated (e.g., semi-static) subframes and at required spatial directions (e.g., determined by presence of active WTRUs/active wide beams); NOTE: Reference signals assigned or identified by specific time / frequency resources).
Assuming arguendo Hong in view of Deenoo does not appear to explicitly disclose or strongly suggest: wherein an identity of a reference signal for mobility is based on when in time the reference signal for mobility is transmitted.
Pi discloses: wherein an identity of a reference signal for mobility is based on when in time the reference signal for mobility is transmitted (Pi – FIG. 8 & ¶0070-0071: Illustrates usage of CSI-RS associated with individual beams associated with slices, where code or identity associated with Slice level transmissions are identified based upon time frequency shift of beam CSI - RS).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong in view of Deenoo with teachings of Pi, since it  enables slice-level multiplexing in space time and frequency of CRS to improve the accuracy and granularity of CSI for feedback purpose  (Pi – See ¶ 0062, ¶0069).

Regarding Claim 36 (Previously presented), Hong in view of Deenoo teaches: The first access node of claim 32, 
(NOTE: Please see rejection of Claim 30 disclosed via Hong in view of Deenoo further in view of Pi.  Claim 36 recites similar and parallel features to Claim 30.  The rationale for the rejection of Claim 30 applies similarly to the rejection of Claim 36, and as further addressed herein where applicable, to highlight any minor differences between the claims)
wherein an identity of a reference signal for mobility is based on when in time the specific mobility reference signal is transmitted (NOTE: Please See rejection of Claim 30 disclosed via Hong in view of Deenoo further in view of Pi.  Claim 36 recites similar and parallel features to Claim 30.  The rationale for the rejection of Claim 30 applies similarly to the rejection of Claim 36, and as further addressed herein where applicable, to highlight any minor differences between the claims)

10.	Claims 31, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Deenoo, further in view Baum et al (US- 20090168730-A1), referenced hereinafter as "Baum".

Regarding Claim 31 (Previously presented) Hong in view of Deenoo teaches: The method of claim 26, 
furthermore Deenoo discloses: wherein the plurality of reference signals for mobility are unique within a coverage area of the first access node (Deenoo - ¶0189 (lines 17-20 ) The wide beam may include information regarding the narrow beam information within the wide beam, which may then be used for subsequent narrow beam acquisition and measurement; ¶0191 The mB may periodically transmit wide beam beam forming reference signals in predefined set symbols, while narrow beam beam forming reference signals corresponding are transmitted in a dedicated time, frequency resource for a particular WTRU. Narrow beam reference signals may be limited to specific allocated (e.g., semi-static) subframes and at required spatial directions (e.g., determined by presence of active WTRUs/active wide beams); NOTE: narrow beams reference signals are unique within the coverage area of a wide beam of an mB or access node including spatial direction)
Assuming arguendo Hong in view of Deenoo does not appear to explicitly disclose or strongly suggest: wherein the plurality of reference signals for mobility are unique within a coverage area of the first access node.  
 wherein the plurality of reference signals for mobility are unique within a coverage area of the first access node (Baum - ¶0002 – Discloses a pilot signal or a reference signal used for communication systems to enable a receiver to perform a number of critical functions, including but not limited to, the estimation and monitoring of the characteristics of other channels for handoff; FIG. 16, FIG. 17, FIG. 18 discloses where a base Pilot sequence or reference signal is uniquely identified via cyclic shifts, application of orthogonal walsh codes, and time offsets depicting each sector within a cell and adjacent cells, applying a pilot sequence or reference signal unique to the coverage of the individual cell and adjacent cells allowing re-use; NOTE: Pilot reference signals for sector and adjacent sector are unique to cell individual cells allowing re-use of pilot reference signals)
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong in view of Deenoo with teachings of Baum, since it enables utilization of block lengths and/or repetition factors and/or sub carrier mappings for the pilot blocks within a burst, whereby the block lengths provide different sub carrier bandwidths, and thus enhancing the channel estimation capability (Baum ¶0082).

Regarding Claim 37 (Previously presented) Hong in view of Deenoo teaches: The first access node of claim 32, 
(NOTE: Please See rejection of Claim 31 disclosed via Hong in view of Deenoo further in view of Baum.  Claim 37 recites similar and parallel features to Claim 31.  The rationale for the rejection of Claim 31 applies similarly to the rejection of Claim 37, and as further addressed herein where applicable, to highlight any minor differences between the claims)
wherein the plurality of reference signals for mobility are unique within a coverage area of the first access node (NOTE: Please see rejection of Claim 31 disclosed via Hong in view of Deenoo further in view of Baum.  Claim 37 recites similar and parallel features to Claim 31.  The rationale for the rejection of Claim 31 applies similarly to the rejection of Claim 37, and as further addressed herein where applicable, to highlight any minor differences between the claims).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        June 09, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414